Citation Nr: 0731224	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  03-30 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1972 to August 1985.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2003 rating 
decision of the Department of Veterans Affairs (VA), regional 
office (RO) in Waco, Texas.  In December 2006, the Board, in 
pertinent part, remanded this matter for procedural action.  


FINDINGS OF FACT

1.  An unappealed rating decision in May 2002 affirmed a 
prior denial of service connection for a neck disability, 
based essentially on a finding that no neck pathology was 
noted in service and no competent (medical) evidence linked 
the veteran's current neck disability to his service.

2.  Evidence received since the May 2002 rating decision does 
not suggest that the veteran's current neck disability may be 
related to service; does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
a neck disability; and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the May 2002 rating decision is not 
new and material, and the claim of service connection for a 
neck disability may not be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a)(2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  Letters from the RO 
in October 2003 and February 2007 explained what the evidence 
needed to show to substantiate the claim.  They also 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  The February 
2007 letter also instructed him that since his claim for 
service connection for a neck disability had been subject to 
a previous final denial, in order for him to reopen his 
claim, he needed to submit new and material evidence and it 
explained what kind of evidence would be new and material.  
Kent v Nicholson, 20 Vet. App. 1 (2006).  The August 2004 
statement of the case (SOC) and subsequent supplemental SOCs 
provided the text of applicable regulations, explained what 
the evidence showed and why the claim was denied, and 
readjudicated the claim after notice and response.  A March 
2006 letter provided notice regarding criteria for increased 
ratings and effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); however such notice is 
not relevant where the claim to reopen is denied.  

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOCs and to supplement 
the record after notice was given.  He is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with VA medical 
evidence.  He was provided with VA examinations (even though 
the duty to assist by arranging for a VA examination does 
apply in a claim to reopen unless new and material evidence 
is received; see 38 C.F.R. § 3.159(c)(4)(C)(iii)).  In 
January 2007, the veteran withdrew in writing his request for 
a Travel Board hearing.  He has not identified any additional 
evidence pertinent to the claim.  VA's assistance obligations 
are met.  The veteran is not prejudiced by the Board's 
proceeding with appellate review.

II. Factual Background

A September 1995 rating decision denied service connection 
for a neck disability.  The veteran was notified of the 
decision by a letter in September 1995; he did not file a 
notice of disagreement with the decision.  In August 1996, he 
attempted to reopen his claim for service connection for a 
neck disability.  In an April 1997 letter, the RO informed 
the veteran that his claim remained denied.  In February 
2001, he again attempted to reopen his claim for service 
connection for a neck disability.  In a May 2002 letter, the 
RO informed the veteran that his claim remained denied.

In a letter dated in August 2002, the veteran again attempted 
to reopen his claim for service connection for a neck 
disability.  While this statement was received within three 
months of the May 2002 rating decision, the RO treated it as 
a new claim to reopen rather than as a notice of disagreement 
with the May 2002 rating decision.  As nowhere in the August 
2002 letter does the veteran express disagreement with the 
May 2002 rating decision, the August 2002 letter is a claim 
for reopening of the previously denied claim of service 
connection for a neck disability.

The evidence of record at the time of the May 2002 denial 
included the veteran's service medical records, which showed 
no complaints or treatments for a neck disability.  He was 
seen on many occasions with complaints of low back pain, and 
a February 1979 treatment record noted the veteran reported 
pain "shooting up back to neck."  However, no neck 
pathology was noted at any time during service.  A July 1991 
VA examination noted no complaints of neck pain; examination 
and range of motion of the cervical spine were normal.  
Outpatient treatment records beginning in 1992 show 
complaints of neck pain.  A November 1994 cervical spine X-
ray was negative.  A November 1996 VA examination found no 
neck abnormalities consistent with the veteran's complaints.  
A February 2001 cervical spine X-ray was normal.  A February 
2001 CT scan showed mild degenerative posterior end plate 
spurring at C5-6, otherwise negative CT scan of the cervical 
spine; there was no evidence of spinal stenosis or herniated 
nucleus pulposus.  On VA examination in February 2001 
degenerative disc disease of the cervical spine was 
diagnosed.

The veteran's current attempt to reopen the claim of service 
connection for a neck disability was initiated in August 
2002.  Relevant evidence added to the record since May 2002 
includes recent outpatient records noting complaints of neck 
pain; and a January 2006 VA examination that did not include 
a cervical spine/neck diagnosis.

III.  Legal Criteria and Analysis

Service connection for a neck disability was last denied by 
the RO in May 2002.  The veteran was properly notified of 
that decision and of his appellate rights, and did not appeal 
it.  Accordingly, the July May 2002 determination is final.  
38 U.S.C.A. § 7105.  Generally, when a claim is disallowed, 
it may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  Id.  However, 
under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim." [38 C.F.R. § 3.156(a), 
which defines "new and material evidence", was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date (in August 2002), and the new 
definition applies.]

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The VA examination and treatment reports are "new" in they 
were not before the RO at the time of the May 2002 decision.  
However, as they do not contain any statements relating the 
veteran's current neck disability to his period of active 
duty, they do not bear specifically on the matter under 
consideration, and are not material.  Regarding the veteran's 
own opinion/assertions that he has a neck disability that 
began in service, such opinion not only duplicates evidence 
of record in May 2002, but it is also not competent evidence, 
as he lacks medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

No item of evidence received since the RO's May 2002 decision 
bears directly and substantially upon the specific matter at 
hand, or is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for a neck disability.  Accordingly, the 
additional evidence received since May 2002 is not "new and 
material evidence," and the claim of service connection for a 
neck disability may not be reopened.


ORDER

The appeal to reopen a claim of entitlement to service 
connection for a neck disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


